In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                      No. 13-748V
                                   (Not to be published)

*************************
                                         *
GREGORY HOOD,                            *
                                         *      Filed: May 23, 2014
                      Petitioner,        *
                                         *      Decision by Stipulation; Damages;
               v.                        *      Influenza (“Flu”) Vaccine; Brachial
                                         *      Neuritis
                                         *
SECRETARY OF HEALTH AND                  *
HUMAN SERVICES,                          *
                                         *
                      Respondent.        *
                                         *
*************************
Christopher J. Maley, Maley and Maley, PLLC, Burlington, VT, for Petitioner.

Heather Pearlman, U.S. Dep’t of Justice, Washington, DC, for Respondent

                            DECISION AWARDING DAMAGES 1

        On September 27, 2013, Petitioner Gregory Hood filed an action seeking compensation
under the National Vaccine Injury Compensation Program (the “Vaccine Program”). 2 Petitioner
alleges that he suffered brachial neuritis as a result of receiving an influenza (“flu”) vaccine.
1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the published decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has 14 days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public. (Id.)
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.
        Respondent denies that Petitioner’s brachial neuritis or any related medical problems
were caused by his receipt of the flu vaccine. Nonetheless both parties, while maintaining their
above-stated positions, agreed in a stipulation filed May 23, 2014 that the issues before them can
be settled, and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation is reasonable. I therefore adopt it as my decision in awarding damages on the terms
set forth therein.

       The stipulation awards:

              a) A lump sum payment of $2,256.36, representing compensation for satisfaction
                 of the State of Vermont Medicaid lien, in the form of a check payable jointly to
                 petitioner and:

                      Department of Vermont Health Access
                      HP-Financial Services
                      P.O. Box 1645
                      Williston, VT 05495

              Petitioner agrees to endorse this payment to the Department of Vermont Health
              Access; and

              b) A lump sum of $250,000.00, in the form of a check payable to Petitioner
                 Gregory Hood. This amount represents compensation for all remaining
                 damages that would be available under 42 U.S.C. § 300aa-15(a).

Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amount set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith. 3


       IT IS SO ORDERED.

                                                         /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master



3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly (or
separately) filing notice(s) renouncing their right to seek review.